Title: To Thomas Jefferson from Timothy Pickering, 19 October 1780
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
Camp at Totowa 19 October 1780

I was honoured with your letter relative to a deputy quarter master for the State of Virginia, and from the information it contained expected Colo. Finnies arrival in Philadelphia before I left it; but I have not seen or heard from him, And as I was so soon going to the Army I suspended my answer till I should have an opportunity of enquiring of the Gentlemen from your State if they could recommend to me a suitable character. That enquiry I have now made and find they are equally at a loss with your Excellency to hit on a person altogether fit for the post.
Two days ago I received a letter from Colo. William Davies of the Virginia Line making a tender of his services in case Colo. Finnie resigned or was not appointed. Colo. Davies’s abilities are indisputable, and I do not know that his Integrity is suspected: but whether he is industrious I am altogether uninformed. It seems too that he is of an uneasy disposition, and less accomadating than could be wished at a time when by every just means we should conciliate the affections of the people, as so much depends on their good will. Yet upon the whole, from the vast superiority of his abilities, he may merit a preference to Colo. Finnie. However, I would not wish to decide in the Case. Colo. Mead who will deliver you this can give more particular information relative to both the Gentlemen, and he has kindly consented in my behalf, to speak to your Excellency upon the Subject. Perhaps some Gentleman may have occurred to your Excellency, since you honoured me with a Letter, whom you will prefer to either: in this case I beg leave again to submit the appointment to your Excellency’s determination: Or if otherwise and Colonel Meade shou’d think of such a character, I should be perfectly satisfied with his recommendation. At all events I should be happy to have some one appointed without further loss of time that the business of the department may no  longer be in suspense; and with your Excellency’s choice shall be well pleased. I have the honour to be &c.,

Tim: Pickering Q M Gl

